ORDER
MURRAY, Justice.
This matter came before a three member panel of this court on April 18,1995 pursuant to an order directing that the defendant appear and show cause why the issue raised in his appeal should not be summarily decided. After hearing the arguments of the parties and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown and that the case should be summarily decided. Christopher Conti (defendant) now appeals from a judgment entered in the Superior Court in favor of the plaintiff Roy Damiano, Inc. (plaintiff).
This matter arises out of a complaint instituted by plaintiff against defendant in the Sixth Division District Court alleging that defendant owed plaintiff $2,200 for accounting services it performed. Following an entry of judgment for plaintiff in the District Court, defendant appealed to the Superior Court, whereupon the case was designated to arbitration. After a hearing, the arbitrator entered judgment for the plaintiff in the amount of $2,200 plus interest.
The defendant rejected the arbitrator’s award and requested that the case be assigned for a nonjury trial. After a nonjury trial, judgment was entered in favor of plaintiff in the amount of $2,200 plus interest and costs. The defendant now appeals from this judgment.
It is well settled in this jurisdiction that the findings of a trial justice sitting without a jury are entitled to great weight and will not *1075be disturbed on appeal unless it can be shown that such findings are clearly wrong or that the trial justice misconceived or overlooked material evidence. Tarro v. Tarro, 485 A.2d 558, 564 (R.I.1984).
Although our review of this case is hindered by the fact that defendant failed to order a transcript of the proceedings below, we can not say from the record before us that the trial justice’s findings were clearly wrong or that he misconceived or overlooked material evidence. Id.
Consequently, defendant’s appeal is denied and dismissed, and the judgment appealed from is affirmed.
SHEA, J., did not participate.